EXHIBIT 10.2

 

EXECUTION COPY

 

SETTLEMENT AGREEMENT

 

This Settlement Agreement (this “Agreement”) is entered into as of the 15th day
of May, 2019 by and among Ronald R. Smith, individually (“Mr. Smith”), GEE Group
Inc. (“Buyer”), and Ronald R. Smith, in his capacity as the Stockholders’
Representative (the “Stockholders’ Representative”), as that role is defined in
the Agreement and Plan of Merger entered into as of March 31, 2017 by and among
Buyer, SNI Holdco Inc., Mr. Smith, the Stockholders’ Representative, and certain
other stockholders of SNI Holdco Inc. (the “Merger Agreement”). Buyer and Mr.
Smith, both in his individual capacity and in his capacity as Stockholders’
Representative, are referred to herein collectively as the “Parties.” All
capitalized terms used in this Agreement without definition are used herein as
defined in the Merger Agreement.

 

WHEREAS, Buyer has requested Mr. Smith to make an additional investment in
Buyer, and Mr. Smith has agreed to make that investment contingent on
satisfaction of the terms and conditions set forth below.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth in the Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto do hereby agree as follows:

 

1. MGG Amendment to Credit Facility. Contemporaneous with the investment by Mr.
Smith contemplated in Section 4 below, Buyer will execute an amendment to its
senior secured credit facility with its senior secured lender MGG Capital (the
“Lender”) pursuant to which the Lender agrees to modify its loan agreements with
Buyer to: (i) waive all non-payment covenant defaults that have occurred before
or during the fiscal quarter ended March 31, 2019; (ii) lower scheduled
quarterly principal payments due from Buyer to Lender for each of the quarters
ending June 30, September 30, and December 31, 2019 and March 31, 2020; and
(iii) adjust in a way accommodating to Buyer the affirmative and negative
compliance covenants to which Buyer is subject in its agreements with Lender for
each of the quarters ending June 30, September 30, and December 31, 2019 and
March 31, 2020. Buyer agrees to provide Mr. Smith with a final version of the
amendment to the credit agreement with MGG prior to the investment contemplated
in Section 4 below, and Mr. Smith will only be obligated to make such investment
if the agreement between MGG and Buyer is substantively consistent with the
description in this Section 1.

 

2. Co-Investors. Prior to the investment by Mr. Smith contemplated in Section 4
below, Mr. Smith will be provided with written confirmation that other
individuals or entities affiliated with the Directors of Buyer and/or members of
Buyer’s senior management team have themselves invested in the Buyer in an
aggregate amount at least equal to the amount to be invested by Mr Smith.

 

3. Full and Unconditional Release. Contemporaneous with the investment by Mr.
Smith contemplated in Section 4 below, the Parties shall execute and exchange
the Full and Unconditional Mutual Release attached hereto as Exhibit A.
Execution and delivery of that Full and Unconditional Mutual Release must, at
the time of its delivery to the Stockholders’ Representative, have been
authorized by the Board of Directors of Buyer. In addition to delivery of the
Full and Unconditional Mutual Release, Buyer acknowledges its obligation to pay
to the SNIH Stockholders in the manner provided in the Merger Agreement, the
$879,995.70 owed pursuant to the working capital determination of the Auditor.
Buyer agrees that such amount will be paid on the earlier to occur of: (i) a
refinancing or complete payoff of the senior secured debt held by MGG, or (ii)
August 31, 2019. If MGG has not been paid off or its debt refinanced by July 31,
2019, Buyer shall pay $100,000 of the working capital amount owed on August 31,
2019 and on the last day of each month thereafter, with the full amount of the
remaining unpaid balance paid March 31, 2020. The working capital payment
obligation set forth above shall not be voided or diminished in any way by
delivery of the Full and Unconditional Mutual Release.

 



 1

  



 

4. Security Terms. On or before May 15, 2019, but no earlier than the time by
which the items to occur contemporaneously as noted above have been completed,
Mr. Smith shall, by wire transfer of immediately available funds, invest one
million dollars ($1,000,000) in an 8% Convertible Subordinated Note issued by
GEE in a form attached hereto as Exhibit B (the “Note”). The Note shall contain
identical terms, other than amount, to the notes issued by GEE to the other
investors set forth on the list referenced in Section 2 above, and the Note
shall grant to Mr. Smith the right at any time to transfer all or any portion of
the Note to one or more SNIH Stockholders that represents to Buyer he, she, or
it is an Accredited Investor. To avoid any uncertainty, Mr. Smith shall not be
obligated to invest in the Note unless, prior to or contemporaneous with his
investment, he has received: (i) the agreement referenced in Section 1 above;
(ii) the written confirmation referenced in Section 2 above; (iii) the Full and
Unconditional Release referenced in Section 3 above; and (iv) the form of notes
to be delivered to Buyer by each of the co-investors set forth on the list
referenced in Section 2 above.

 

5. No Admissions. Nothing in this Agreement shall be construed as an admission
or concession of liability whatsoever by any Party regarding any dispute between
the Parties.

 

6. Legal Capacity. Each Party represents that it, he, or she has the full power,
right and legal capacity to enter into this Agreement, and to perform, observe
and comply with all of such agreements and obligations hereunder.

 

7. Non-Assignment. Each Party represents that it has not sold, assigned, or
transferred any of the rights or interests that it conveys or releases under
this Agreement.

 

8. No Presumption Against Drafter. It is the intention of the Parties that this
Agreement shall be considered to have been drafted mutually by all Parties. Each
of the Parties has cooperated in the drafting and preparation of this Agreement.
Accordingly, this Agreement shall not be construed against any of the Parties on
the basis that such one of the Parties was the draftsperson.

 

9. Legal Counsel, Accountants and Other Advisors. The Parties acknowledge that
they have been represented by such counsel, accountants, and other advisors of
their own choice in this matter and have consulted with, and relied upon the
advice of, such professionals prior to executing this Agreement. The Parties
further acknowledge that they and their professionals have had sufficient access
to information and documents they have deemed relevant.

 



 2

  



 

10. Construction of Provisions. The following rules of construction shall apply
to this Agreement and all documents supplemental hereto unless the context
clearly requires otherwise:

 

a. All references herein to numbered sections are references to the sections
hereof.

 

b. The terms “include,” “including,” and similar terms shall be construed as if
followed by the phrase “without being limited to.”

 

c. Words of masculine, feminine, or neutral gender shall mean and include the
correlative words of the other genders, and words importing the singular number
shall mean and include the plural and vice versa.

 

d. The terms “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in
this Agreement refer to this Agreement as a whole and not to any particular
provision or section of this Agreement.

 

11. Headings. The descriptive headings contained in this Agreement are for
convenience of reference only, and shall not affect in any way the meaning or
interpretation of this Agreement.

 

12. Entire Agreement. This Agreement embodies the entire agreement of the
Parties as to the matters at issue in this Agreement.

 

13. No Oral Modification. This Agreement may not be amended, modified, changed,
waived or discharged, in whole or in part, except by written instrument signed
and duly acknowledged by the Party to be charged.

 

14. Severability. In the event that any provision of this Agreement shall be
deemed by any tribunal of competent jurisdiction to be unenforceable, it shall
be modified as necessary to render it enforceable to the maximum extent
permissible, and shall be enforced accordingly. In the event that,
notwithstanding the foregoing, a tribunal of competent jurisdiction shall refuse
to enforce any of the provisions contained in this Agreement, the remaining
provisions hereof shall remain in full force and effect and shall not be
affected by the illegal, invalid, or unenforceable provision, and there shall be
added automatically as part of this Agreement a provision as similar in terms to
such illegal, invalid, or unenforceable provision as may be possible and be
legal, valid and enforceable.

 

15. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to conflicts
of law principles.

 

16. Jurisdiction and Venue. The Parties agree that the courts of the State of
Florida and the federal courts of the United States located in the State of
Florida shall have non- exclusive jurisdiction over any dispute, claim or
controversy which may arise involving this Agreement or its subject matter. The
Parties waive any defense of lack of personal jurisdiction that any of them may
have otherwise had to an action brought in Florida. The Parties agree that
exclusive venue shall lie solely in the appropriate federal or state court
located in Duval County, Florida; provided that this provision shall not
prohibit a Party from commencing an action in any court with appropriate
jurisdiction for the purpose of enforcing this choice of venue provision, and
bringing such an action shall not serve to waive such Party’s rights under the
choice of venue provision. The Parties irrevocably submit and consent to the
above jurisdiction and chosen venue and except as provided herein waive any
right they may have to bring or maintain an action in any other jurisdiction or
venue or seek any change of jurisdiction or venue or that such venue is
inconvenient.

 

 3

  



 

17. Recitals. The recitals are incorporated into the body of this Agreement as
fully as if set forth at length herein.

 

18. Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed to be an original, but all of which together shall
constitute one and the same instrument; signature pages may be detached from
multiple separate counterparts and attached to a single counterpart so that all
signature pages are physically attached to the same document. A signature of a
Party to this Agreement sent by facsimile, e-mail or other electronic
transmission shall be deemed to constitute an original and fully effective
signature of such Party.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
set forth above.

 



 

 

 

Ronald R. Smith, individually

   

STOCKHOLDERS’ REPRESENTATIVE

    

By:Ronald R. Smith, as Stockholder’s Representative   

GEE GROUP INC.

 

By:

Name:

Title:



 



 4

  



 

EXHIBIT A

 

FULL AND UNCONDITIONAL MUTUAL RELEASE

 

In exchange for an investment made by Ronald R. Smith in a security issued by
GEE Group Inc. (“GEE”), and in exchange for a commitment on the timing of
payments to be made to the former stockholders of SNI Holdco Inc., a Delaware
corporation (“SNI Holdco”), and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, GEE, for itself and on
behalf of GEE Group Portfolio Inc. (“Merger Subsidiary”), or any entity owned,
controlled, or under common control with GEE or Merger Subsidiary, or any person
or entity making claims by or on behalf of any of the foregoing (collectively,
the “GEE Persons”), and Ronald R. Smith, individually (“Mr. Smith”) and in his
capacity as the Stockholders’ Representative, as that role is defined in the
Agreement and Plan of Merger entered into as of March 31, 2017 by and among GEE,
SNI Holdco, Mr. Smith, the Stockholders’ Representative, and certain other
stockholders of SNI Holdco Inc. (the “Merger Agreement”) (collectively, Smith
and the Stockholders’ Representative are the “SNI Holdco Parties”). All
capitalized terms used in this Full and Unconditional Mutual Release without
definition are used herein as defined in the Merger Agreement.

 

The GEE Persons hereby completely release, acquit and forever discharge: (i) SNI
Holdco; (ii) each and every one of the stockholders, officers, and directors of
SNI Holdco as of March 31, 2017 and as of the date of the merger pursuant to
which SNI Holdco merged with and into Merger Subsidiary; (iii) Mr. Ronald R.
Smith in his individual capacity and in his capacity as the Stockholders’
Representative of such stockholders; and (iv) any and all successors, assigns,
agents, representatives, heirs, personal representatives, and advisors of those
mentioned in clauses (i) through (iii) (all those noted in clauses (i) through
(iv) are collectively referred to herein as the “SNI Persons”) from any and all
claims, whether known or unknown, suspected or unsuspected, now existing or
hereafter arising, that the GEE Persons or any of them now hold or own, or have
at any time before this date held or owned, against the SNI Persons, including,
but not limited to, claims based on, or relating to, or arising under the Merger
Agreement, including any indemnification, fraud, misrepresentation, working
capital, or other claim arising under the Merger Agreement, or any claim under
any theory of tort, breach of contract, or any other common law or statutory
cause of action, or any violation of statutory or regulatory obligations, it
being GEE’s intent for the GEE Persons to surrender completely any and all
rights to bring any claim(s) against any and all of the SNI Persons for any
action or inaction occurring before, on, or after the date GEE signs this
Release.

 

GEE further agrees that it has delivered this Release as a complete compromise
and in full satisfaction of all matters involving disputed issues of law and
fact. GEE stipulates that this Release is entered into in good faith as a
compromise of all disputed claims between the GEE Persons and the SNI Persons,
and neither the consideration provided for in this Release, nor anything else
contained in this Release, may be construed as an admission of liability on the
part of the SNI Persons, with any such liability being expressly denied by the
SNI Persons.

 

The SNI Holdco Parties hereby completely release, acquit and forever discharge
the GEE Persons and any and all of their officers, directors, successors,
assigns, agents, representatives, heirs, personal representatives and advisors
(the “GEE Released Persons”) from any and all claims, whether known or unknown,
suspected or unsuspected, now existing or hereafter arising, that the SNI Holdco
Parties or any of them now hold or own, or have at any time before this date
held or owned, against the GEE Released Persons, including, but not limited to,
claims based on, or relating to, or arising under the Merger Agreement,
including any indemnification, fraud, misrepresentation, working capital, or
other claim arising under the Agreement, or any claim under any theory of tort,
breach of contract, or any other common law or statutory cause of action, or any
violation of statutory or regulatory obligations, it being the SNI Holdco
Parties’ intent for the SNI Holdco Parties to surrender completely any and all
rights to bring any claim(s) against any and all of the GEE Released Persons for
any action or inaction occurring before, on, or after the date of this Release.

 

 5

  



 

The SNI Holdco Parties further agree that it has delivered this Release as a
complete compromise and in full satisfaction of all matters involving disputed
issues of law and fact. The SNI Holdco Parties stipulate that this Release is
entered into in good faith as a compromise of all disputed claims between the
SNI Holdco Parties and the GEE Released Persons, and neither the consideration
provided for in this Release, nor anything else contained in this Release, may
be construed as an admission of liability on the part of the GEE Released
Persons, with any such liability being expressly denied by the GEE Released
Persons.

 

The parties hereto acknowledge and agree that the release and discharge set
forth in this Release is a general release. The parties hereto knowingly waive,
and assume the risk of, any and all claims of any nature whatsoever, that exist
as of this date but of which a party does not know or suspect to exist,
including, without limitation, claims that, if known, would have materially
affected its decision to enter into this Release. The parties confirm that they
understand that facts relating to the claims may turn out to be other than or
different from the facts now known or believed by such party to be true; and
each party hereto knowingly assumes that risk and acknowledges and agrees that
this Release shall remain in effect and shall not be subject to termination or
revocation by reason of any such different facts.

 

Notwithstanding anything to the contrary set forth above, no portion of this
Full and Unconditional Mutual Release shall release any SNI Released Person or
any GEE Released Person from any payment obligation, liability, responsibility,
or covenant explicitly set forth in that certain Settlement Agreement, dated May
15, 2019, and pursuant to which this Release is delivered.

 



GEE GROUP INC.   By:

Name:

Title: 

RONALD R. SMITH

STOCKHOLDERS’ REPRESENTATIVE

 

 

___________________________

By:

Ronald R. Smith, individually

 

Ronald R. Smith, as Stockholder’s Representative

 



 



 6

  



 

EXHIBIT B

 

THIS SECURITY HAS NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR APPLICABLE STATE SECURITIES LAWS, AND ACCORDINGLY, MAY NOT BE
OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED EXCEPT AS PERMITTED UNDER THE
SECURITIES ACT AND THE APPLICABLE STATE SECURITIES LAWS (A) PURSUANT TO AN
EFFECTIVE REGISTRATION STATEMENT FILED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR (B) PURSUANT TO AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS
THEREUNDER AND IN EACH CASE IN ACCORDANCE WITH ANY APPLICABLE SECURITIES LAWS OD
THE UNITED STATES OR ANY OTHER JURISDICTION. NOTWITHSTANDING THE FOREGOING, THE
SECURITIES MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER
LOAN OR FINANCING ARRANGEMENT SECURED BY THE SECURITIES. HEDGING TRANSACTIONS
INVOLVING THESE SECURITIES MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE
SECURITIES ACT.

 

Original Issue Date: May 15, 2019

 

$1,000,000

 

8% CONVERTIBLE SUBORDINATED NOTE

 

DUE October 3, 2021

 

THIS CONVERTIBLE SUBORDINATED NOTE is one of a series of duly authorized and
validly issued 8% Convertible Subordinated Notes of GEE Group, Inc., an Illinois
corporation, with headquarters at 7751 Belfort Parkway, Suite 150, Jacksonville,
Florida 32256 (the “Company”), designated as its 8% Convertible Subordinated
Note, due on October 3, 2021 (this note, the “Note” and, collectively with the
other such series of notes, the “Notes”).

 

FOR VALUE RECEIVED, the Company promises to pay to Ronald Smith or his
registered assigns (the “Holder”), or shall have paid pursuant to the terms
hereunder, the principal sum of $1,000,000 (ONE MILLION DOLLARS) by October 3,
2021, or such earlier date as this Note is required or permitted to be repaid as
provided hereunder (the “Maturity Date”), and to pay interest to the Holder on
the aggregate unconverted and then outstanding principal amount of this Note in
accordance with the provisions hereof. This Note is subject to the following
additional provisions:

 

Section 1. Definitions. For the purposes hereof, in addition to the terms
defined elsewhere in this Note, the following terms shall have the following
meanings:

 

“8% Convertible Notes” or “Notes” means the 8% Convertible Subordinated Notes
issued by the Company on the date hereof, including this Note.

 

“Alternate Consideration” shall have the meaning set forth in Section 5(b).

 

 7

  



 

“Bankruptcy Event” means any of the following events: (a) the Company or any
Significant Subsidiary (as such term is defined in Rule 1-02(w) of Regulation
S-X) thereof commences a case or other proceeding under any bankruptcy,
reorganization, arrangement, adjustment of debt, relief of debtors, dissolution,
insolvency or liquidation or similar law of any jurisdiction relating to the
Company or any Significant Subsidiary thereof; (b) there is commenced against
the Company or any Significant Subsidiary thereof any such case or proceeding
that is not dismissed within 60 days after commencement; (c) the Company or any
Significant Subsidiary thereof is adjudicated insolvent or bankrupt or any order
of relief or other order approving any such case or proceeding is entered; (d)
the Company or any Significant Subsidiary thereof suffers any appointment of any
custodian or the like for it or any substantial part of its property that is not
discharged or stayed within 60 calendar days after such appointment; (e) the
Company or any Significant Subsidiary thereof makes a general assignment for the
benefit of creditors; (f) the Company or any Significant Subsidiary thereof
calls a meeting of its creditors with a view to arranging a composition,
adjustment or restructuring of its debts; or (g) the Company or any Significant
Subsidiary thereof, by any act or failure to act, expressly indicates its
consent to, approval of or acquiescence in any of the foregoing or takes any
corporate or other action for the purpose of effecting any of the foregoing.

 

“Business Day” means any day except Saturday, Sunday, any day which shall be a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Change of Control” shall mean any of the following: (A) the Company effects any
sale of all or substantially all of its assets in one transaction or a series of
related transactions or (B) the consummation of any transaction (including,
without limitation, any merger or consolidation), the result of which is that
any person or entity together with their affiliates, becomes the beneficial
owner, directly or indirectly, of more than 50% of the Common Stock of the
Company.

 

“Common Stock” means the common stock, without par value per share, of the
Company and stock of any other class of securities into which such securities
may hereafter be reclassified or changed into.

 

“Conversion Date” shall have the meaning set forth in Section 4(a).

 

“Conversion Price” shall have the meaning set forth in Section 4(b).

 

“Conversion Shares” means, collectively, the shares of Series C Preferred Stock
issuable upon conversion of this Note in accordance with the terms hereof.

 

“Event of Default” shall have the meaning set forth in Section 8(a).

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fundamental Transaction” shall have the meaning set forth in Section 5(b).

 

“Holder” shall have the meaning set forth in the second paragraph of this Note.

 



 8

  



 

“Interest Payment Date” shall have the meaning set forth in Section 2(a).

 

“Maturity Date” shall have the meaning set forth in the second paragraph of this
Note. “New York Courts” shall have the meaning set forth in Section 9(e).

 

“Note” or “Notes” shall have the meaning set forth in the first paragraph of
this Note. “Note Register” shall have the meaning set forth in Section 2(b).

 

“Notice of Conversion” shall have the meaning set forth in Section 4(a).

 

“Original Conversion Price” shall mean $1.00 per share of Series C Preferred
Stock. .

 

“Original Issue Date” means the date of the first issuance of the Notes,
regardless of any transfers of any Note and regardless of the number of
instruments which may be issued to evidence such Notes.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Series C Preferred Stock” means the Series C 8% Cumulative Convertible
Preferred Stock, without par value per share, of the Company and stock of any
other class of securities into which such securities may hereafter be
reclassified or changed into

 

“Share Delivery Date” shall have the meaning set forth in Section 4(c)(ii).

 

“Subordination Agreement” means the Subordination and Intercreditor Agreement
entered into as of May 15, 2019, by and among MGG Investment Group LP, as
administrative agent and collateral agent for the Senior Lenders referred to
therein, the Holder, the Company, each subsidiary of the Company listed as a
“Borrower” on the signature pages thereto and each subsidiary of the Company
listed as a “Guarantor” on the signature pages thereto.

 

“Subscription Agreement” means the Subscription Agreement dated as of May___,
2019 by and between the Company and the Holder.

 

“Trading Day” means a day on which the principal Trading Market is open for
business.

 

“Trading Market” means the following markets or exchanges on which the Common
Stock is listed or quoted for trading on the date in question: the NYSE MKT, the
Nasdaq Capital Market, the Nasdaq Global Market, the New York Stock Exchange or
the OTC Bulletin Board.

 

“Transaction Documents” means this Note and the Subscription Agreement.

 



 9

  



 

Section 2. Interest.

 

a) Payment of Interest. The Company shall pay interest to the Holder on the
aggregate unconverted and then outstanding principal amount of this Note at the
rate of 8% per annum. Interest shall be paid quarterly in arrears on June 30,
September 30, December 31 and March 31, beginning on June 30, 2019, on each
Conversion Date (as to that principal amount then being converted), and on the
Maturity Date (except that, if any such date is not a Business Day, then such
payment shall be due on the next succeeding Business Day) (each such date, an
“Interest Payment Date”). Interest shall be paid on each Interest Payment Date
in shares of Series C Preferred Stock of the Company, which Series C Preferred
Stock shall be valued at the Conversion Price per share then in effect.

 

b) Interest Calculations. Interest shall be calculated on the basis of a 360-day
year and shall accrue daily commencing on the Original Issue Date until payment
in full of the principal sum, together with all accrued and unpaid interest and
other amounts which may become due hereunder, has been made. Interest shall
cease to accrue with respect to any principal amount converted, provided that
the Company actually delivers the Conversion Shares within the time period as
set forth in Section 4(c)(ii). Interest hereunder will be paid to the Person in
whose name this Note is registered on the records of the Company regarding
registration and transfers of this Note (the “Note Register”).

 

c) Prepayment. The Company may, at its option, prepay any portion of the
principal amount of this Note without the prior written consent of the Holder;
provided, however, that any prepayments of the 8% Convertible Notes shall be
made on a pro rata basis to all holders of 8% Convertible Notes based on the
aggregate principal amount of 8% Convertible Notes held by such holders.

 

d) Mandatory Repayment The principal amount of this Note together with accrued
and unpaid interest thereon shall be immediately due and payable by the Company
upon the consummation by the Company of any Change of Control.

 

Section 3. Registration of Transfers and Exchanges.

 

a) Denominations. This Note is exchangeable for an equal aggregate principal
amount of Notes of different authorized denominations, as requested by the
Holder surrendering the same. No service charge will be payable for such
registration of transfer or exchange.

 

b) Investment Representations. This Note has been issued subject to certain
investment representations of the original Holder set forth in the Subscription
Agreement and may be transferred or exchanged only in compliance with the
Subscription Agreement and applicable federal and state securities laws and
regulations.

 

c) Reliance on Note Register. The Company and any agent of the Company may treat
the Person in whose name this Note is duly registered on the Note Register as
the owner hereof for the purpose of receiving payment as herein provided and for
all other purposes, whether or not this Note is overdue.

 

 10

  



 

Section 4. Conversion.

 

a) Voluntary Conversion. At any time after the Original Issue Date until this
Note is no longer outstanding, this Note and any accrued and unpaid interest
shall be convertible, in whole or in part, into shares of Series C Preferred
Stock at the option of the Holder, at any time and from time to time. The Holder
shall effect conversions by delivering to the Company a Notice of Conversion,
the form of which is attached hereto as Annex A (a “Notice of Conversion”),
specifying therein the principal amount of this Note to be converted and the
date on which such conversion shall be effected (a “Conversion Date”). If no
Conversion Date is specified in a Notice of Conversion, the Conversion Date
shall be the date that such Notice of Conversion is deemed delivered hereunder.
To effect conversions hereunder, the Holder shall not be required to physically
surrender this Note to the Company unless the entire principal amount of this
Note plus all accrued and unpaid interest thereon has been so converted.
Conversions hereunder shall have the effect of lowering the outstanding
principal amount of this Note in an amount equal to the applicable conversion.
The Holder and the Company shall maintain records showing the principal
amount(s) converted and the date of such conversion(s). The Holder, and any
assignee by acceptance of this Note, acknowledge and agree that, by reason of
the provisions of this paragraph, following conversion of a portion of this
Note, the unpaid and unconverted principal amount of this Note may be less than
the amount stated on the face hereof.

 

b) Conversion Price. The “Conversion Price” shall be an amount equal to the
Original Conversion Price, subject to adjustment as provided in Section 5.

 

c) Mechanics of Conversion.

 

i. Conversion Shares Issuable Upon Conversion of Principal Amount. The number of
shares of Series C Preferred Stock issuable upon a conversion hereunder shall be
determined by the quotient obtained by dividing (x) the outstanding principal
amount and any accrued and unpaid interest of this Note to be converted by (y)
the Conversion Price then in effect.

 

ii. Delivery of Certificate Upon Conversion. Not later than three (3) Trading
Days after each Conversion Date (the “Share Delivery Date”), the Company shall
deliver, or cause to be delivered, to the Holder a certificate or certificates
representing the Conversion Shares representing the number of shares of Series C
Preferred Stock being acquired upon the conversion of this Note.

 

iii. Failure to Deliver Certificates. If in the case of any Notice of Conversion
such certificate or certificates are not delivered to or as directed by the
applicable Holder by the third Trading Day after the Conversion Date, the Holder
shall be entitled to elect by written notice to the Company at any time on or
before its receipt of such certificate or certificates, to rescind such
conversion, in which event the Company shall promptly return to the Holder any
original Note delivered to the Company and the Holder shall promptly return the
Series C Preferred Stock certificates representing the principal amount of this
Note tendered for conversion to the Company, if any such certificates have been
delivered to the Holder.

 

iv. Reservation of Shares Issuable Upon Conversion. The Company covenants that
it will at all times reserve and keep available out of its authorized and
unissued shares of Series C Preferred Stock for the sole purpose of issuance
upon conversion of this Note and payment of interest on this Note, each as
herein provided, free from preemptive rights or any other actual contingent
purchase rights of Persons other than the Holder (and the other holders of the
Notes), not less than such aggregate number of shares of the Series C Preferred
Stock as shall be issuable (taking into account the adjustments and restrictions
of Section 5 and Section 5.1) upon the conversion of the outstanding principal
amount of this Note and payment of interest hereunder. The Company covenants
that all shares of Series C Preferred Stock that shall be so issuable shall,
upon issue, be duly authorized, validly issued, fully paid and nonassessable

 

 11

  



 

v. Fractional Shares. Upon a conversion hereunder the Company shall not be
required to issue stock certificates representing fractions of shares of Series
C Preferred Stock, but may if otherwise permitted, make a cash payment in
respect of any final fraction of a share based on the Series C Preferred Stock
Conversion Price at such time. If the Company elects not, or is unable, to make
such a cash payment, the Holder shall be entitled to receive, in lieu of the
final fraction of a share, one (1) whole share of Series C Preferred Stock.

 

vi. Transfer Taxes. The issuance of certificates for shares of the Series C
Preferred Stock on conversion of this Note shall be made without charge to the
Holder hereof for any documentary stamp or similar taxes that may be payable in
respect of the issue or delivery of such certificates, provided that the Company
shall not be required to pay any tax that may be payable in respect of any
transfer involved in the issuance and delivery of any such certificate upon
conversion in a name other than that of the Holder of this Note so converted and
the Company shall not be required to issue or deliver such certificates unless
or until the person or persons requesting the issuance thereof shall have paid
to the Company the amount of such tax or shall have established to the
satisfaction of the Company that such tax has been paid.

 

Section 5. Certain Adjustments.

 

a) Stock Dividends, Stock Combinations and Stock Splits. If the Company, at any
time while this Note is outstanding: (A) pays a stock dividend or otherwise
makes a distribution or distributions payable in shares of Series C Preferred
Stock on shares of Series C Preferred Stock; (B) subdivides outstanding shares
of Series C Preferred Stock into a larger number of shares; or (C) combines
(including by way of a reverse stock split) outstanding shares of Series C
Preferred Stock into a smaller number of shares; then the Conversion Price shall
be multiplied by a fraction of which the numerator shall be the number of shares
of Series C Preferred Stock (excluding any treasury shares of the Company)
outstanding immediately before such event and of which the denominator shall be
the number of shares of Series C Preferred Stock outstanding immediately after
such event. Any adjustment made pursuant to this Section shall become effective
immediately after the record date for the determination of stockholders entitled
to receive such dividend or distribution and shall become effective immediately
after the effective date in the case of a subdivision, combination or
re-classification.

 

b) Fundamental Transaction. If, at any time while this Note is outstanding, (A)
the Company effects any merger or consolidation of the Company with or into
another Person other than to change the state of incorporation of the Company
and other than merger or consolidation that results in a Change of Control of
the Company, (B) any tender offer or exchange offer (whether by the Company or
another Person) is completed pursuant to which holders of Series C Preferred
Stock are permitted to tender or exchange their shares for other securities,
cash or property other than a tender offer or exchange offer that results in a
Change of Control of the Company, or (C) the Company effects any
reclassification of the Series C Preferred Stock (other than a change in par
value or from par value to without par value or from without par value to par
value or as a result of a subdivision, split-up or combination of shares) or any
compulsory share exchange pursuant to which the Series C Preferred Stock is
effectively converted into or exchanged for other securities, cash or property
(in any such case, a “Fundamental Transaction”), then, upon any subsequent
conversion of this Note, the Holder shall have the right to receive, for each
Conversion Share that would have been issuable upon such conversion immediately
prior to the occurrence of such Fundamental Transaction, the same kind and
amount of securities, cash or property as it would have been entitled to receive
upon the occurrence of such Fundamental Transaction if it had been, immediately
prior to such Fundamental Transaction, the holder of one (1) share of Series C
Preferred Stock (the “Alternate Consideration”). For purposes of any such
conversion, the determination of the Conversion Price shall be appropriately
adjusted to apply to such Alternate Consideration based on the amount of
Alternate Consideration issuable in respect of one (1) share of Series C
Preferred Stock in such Fundamental Transaction, and the Company shall apportion
the Conversion Price among the Alternate Consideration in a reasonable manner
reflecting the relative value of any different components of the Alternate
Consideration. If holders of Series C Preferred Stock are given any choice as to
the securities, cash or property to be received in a Fundamental Transaction,
then the Holder shall be given the same choice as to the Alternate Consideration
it receives upon any conversion of this Note following such Fundamental
Transaction. To the extent necessary to effectuate the foregoing provisions, any
successor to the Company or surviving entity in such Fundamental Transaction
shall issue to the Holder a new note consistent with this Note and evidencing
the Holder’s right to convert such note into Alternate Consideration. The terms
of any agreement pursuant to which a Fundamental Transaction is effected shall
include, without limitation, terms requiring any such successor or surviving
entity to comply with the provisions of this Section 5 and insuring that this
Note (or any such replacement security) will be similarly adjusted upon any
subsequent transaction analogous to the transactions set forth in this Section
5.

 

 12

  



 

Section 5.1

 

a) Calculations. All calculations under Section 5 shall be made to the nearest
cent or the nearest 1/100th of a share, as the case may be.

 

b) Notice to the Holder.

 

i. Adjustment to Conversion Price. Whenever the Conversion Price is adjusted
pursuant to any provision of Section 5, the Company shall promptly mail to each
Holder a notice setting forth the Conversion Price after such adjustment and
setting forth a brief statement of the facts requiring such adjustment.

 

ii. Notice to Allow Conversion by Holder. Subject to the requirements of
applicable law, including, but not limited to, Regulation FD, if (A) the Company
shall declare a dividend (or any other distribution in whatever form) on the
Series C Preferred Stock, (B) the Company shall declare a special nonrecurring
cash dividend on or a redemption of the Series C Preferred Stock, (C) the
Company shall authorize the granting to all holders of the Series C Preferred
Stock of rights or warrants to subscribe for or purchase any shares of capital
stock of any class or of any rights, (D) the approval of any stockholders of the
Company shall be required in connection with any reclassification of the Series
C Preferred Stock, any consolidation or merger to which the Company is a party,
any sale or transfer of all or substantially all of the assets of the Company,
of any compulsory share exchange whereby the Series C Preferred Stock is
converted into other securities, cash or property or (E) the Company shall
authorize the voluntary or involuntary dissolution, liquidation or winding up of
the affairs of the Company, then, in each case, the Company shall cause to be
filed at each office or agency maintained for the purpose of conversion of this
Note, and shall cause to be delivered to the Holder at its last address as it
shall appear upon the Note Register, at least 10 calendar days prior to the
applicable record or effective date hereinafter specified, a notice stating (x)
the date on which a record is to be taken for the purpose of such dividend,
distribution, redemption, rights or warrants, or if a record is not to be taken,
the date as of which the holders of the Series C Preferred Stock of record to be
entitled to such dividend, distributions, redemption, rights or warrants are to
be determined or (y) the date on which such reclassification, consolidation,
merger, sale, transfer or share exchange is expected to become effective or
close, and the date as of which it is expected that holders of the Series C
Preferred Stock of record shall be entitled to exchange their shares of Series C
Preferred Stock for securities, cash or other property deliverable upon such
reclassification, consolidation, merger, sale, transfer or share exchange,
provided that the failure to deliver such notice or any defect therein or in the
delivery thereof shall not affect the validity of the corporate action required
to be specified in such notice. The Holder is entitled to convert this Note
during the 10- day period commencing on the date of such notice through the
effective date of the event triggering such notice.

 

Section 6. Redemption.

 

a) Redemption. The Company shall have the right at any time to redeem in cash
all or any portion of this Note for an amount equal to 100% of the then
outstanding principal amount of this Note being redeemed, plus accrued and
unpaid interest thereon. Any election by the Company to redeem this Note shall
be submitted in writing to the Holder not less than 10 calendar days prior to
the date selected for such redemption. Any call for redemption of any portion of
this Note by the Company pursuant to this Section 6(a) shall be made on a pro
rata basis with the other outstanding 8% Convertible Notes. Even after receipt
of any call for redemption, Holder may elect to convert the outstanding
principal amount of the Note pursuant to Section 4 by the delivery of a Notice
of Conversion to the Company at any time prior to 10 calendar days prior to
receipt of any call for redemption under this Section 6.

 

Section 7. Subordination.

 

The Company and the Holder each acknowledge and agree that all obligations under
this Note are subject to the terms of the Subordination Agreement.

 

Section 8. Events of Default.

 

a) Definition of Event of Default “Event of Default” means, wherever used
herein, any of the following events (whatever the reason for such event and
whether such event shall be voluntary or involuntary or effected by operation of
law or pursuant to any judgment, decree or order of any court, or any order,
rule or regulation of any administrative or governmental body):

 

 13

  



 

i. any default in the payment of (A) the principal amount of any Note or (B)
interest and other amounts owing to a Holder on any Note, as and when the same
shall become due and payable (whether on a Conversion Date or the Maturity Date
or by acceleration or otherwise) which default, solely in the case of an
interest payment or other default under clause (B) above, is not cured within
five (5) Trading Days;

 

ii. the Company shall fail to observe or perform any other covenant or agreement
contained in the Notes which failure is not cured, if possible to cure, within
the earlier to occur of (A) five (5) Trading Days after notice of such failure
sent by the Holder to the Company and (B) ten (10) Trading Days after the
Company has become aware of such failure;

 

iii. the Company shall be subject to a Bankruptcy Event;

 

iv. any monetary judgment, writ or similar final process shall be entered
against the Company, any subsidiary or any of its or their respective property
or other assets for more than $250,000, and such judgment, writ or similar final
process shall remain unvacated, unbonded or unstayed for a period of 45 calendar
days.

 

b) Remedies Upon Event of Default. If any Event of Default occurs, the
outstanding principal amount of this Note, plus accrued but unpaid interest and
other amounts owing in respect thereof through the date of acceleration, shall
become, at the election of holder(s) of a majority of the then outstanding
principal amount of the 8% Convertible Notes, immediately due and payable in
cash; provided however, that notwithstanding the foregoing, the 8% Convertible
Notes shall become immediately due and payable in cash without the need for any
action on the part of the holder(s) thereof upon the occurrence of any
Bankruptcy Event with respect to the Company. Commencing on the date of any
Event of Default that results in the eventual acceleration of this Note, the
interest rate on this Note shall accrue at an interest rate equal to the greater
of 18% per annum or the maximum rate permitted under applicable law. Upon the
payment in full of the outstanding principal amount of this Note, plus accrued
but unpaid interest and other amounts owing in respect thereof through the date
of acceleration, the Holder shall promptly surrender this Note to or as directed
by the Company. In connection with such acceleration described herein, the
Holders need not provide, and the Company hereby waives, any presentment,
demand, protest or other notice of any kind, and the Holder may immediately and
without expiration of any grace period enforce any and all of its rights and
remedies hereunder and all other remedies available to it under applicable law.
Such acceleration may be rescinded and annulled by the holders of a majority of
the then outstanding principal amount of the 8% Convertible Notes at any time
prior to payment hereunder and the Holder shall have all rights as a holder of
this Note until such time, if any, as the Holder receives full payment pursuant
to this Section 8(b). No such rescission or annulment shall affect any
subsequent Event of Default or impair any right consequent thereon.

 

Section 9. Miscellaneous.

 

a) Notices. Any and all notices or other communications or deliveries to be
provided by the Holder hereunder, including, without limitation, any Notice of
Conversion, shall be in writing and delivered personally, by facsimile, or sent
by a nationally recognized overnight courier service, addressed to the Company,
at the address set forth above, facsimile number 770-234-5730, Attn: Kim Thorpe,
Chief Financial Officer, or such other facsimile number or address as the
Company may specify for such purpose by notice to the Holder delivered in
accordance with this Section 9. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books of the Company, or if no such facsimile
number or address appears, at the principal place of business of the Holder. Any
notice or other communication or deliveries hereunder shall be deemed given and
effective on the earliest of (i) the date of transmission, if such notice or
communication is delivered via facsimile at the facsimile number specified in
this Section 9 prior to 5:30 p.m. (New York City time), (ii) the date
immediately following the date of transmission, if such notice or communication
is delivered via facsimile at the facsimile number specified in this Section 9
between 5:30 p.m. (New York City time) and 11:59 p.m. (New York City time) on
any date, (iii) the second Business Day following the date of mailing, if sent
by nationally recognized overnight courier service, or (iv) upon actual receipt
by the party to whom such notice is required to be given.

 

 14

  



 

b) Absolute Obligation. Except as expressly provided herein, no provision of
this Note shall alter or impair the obligation of the Company, which is absolute
and unconditional, to pay the principal of and accrued interest, as applicable,
on this Note at the time, place, and rate, and in the coin or currency, herein
prescribed. This Note is a direct debt obligation of the Company. This Note
ranks pari passu with all other Notes now or hereafter issued under the terms
set forth herein.

 

c) Lost or Mutilated Note. If this Note shall be mutilated, lost, stolen or
destroyed, the Company shall execute and deliver, in exchange and substitution
for and upon cancellation of a mutilated Note, or in lieu of or in substitution
for a lost, stolen or destroyed Note, a new Note for the principal amount of
this Note so mutilated, lost, stolen or destroyed, but only upon receipt of
evidence of such loss, theft or destruction of such Note, and of the ownership
hereof, reasonably satisfactory to the Company.

 

d) Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the internal laws of the State of New York,
without regard to the principles of conflict of laws thereof. Each party agrees
that all legal proceedings concerning the interpretation, enforcement and
defense of the transactions contemplated by any of the Transaction Documents
(whether brought against a party hereto or its respective Affiliates (as defined
in Rule 12b-2 of the Exchange Act), directors, officers, shareholders, employees
or agents) shall be commenced in the state and federal courts sitting in the
City of New York, Borough of Manhattan (the “New York Courts”). Each party
hereto hereby irrevocably submits to the exclusive jurisdiction of the New York
Courts for the adjudication of any dispute hereunder or in connection herewith
or with any transaction contemplated hereby or discussed herein (including with
respect to the enforcement of any of the Transaction Documents), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of such New York
Courts, or such New York Courts are improper or inconvenient venue for such
proceeding. Each party hereby irrevocably waives personal service of process and
consents to process being served in any such suit, action or proceeding by
mailing a copy thereof via registered or certified mail or overnight delivery
(with evidence of delivery) to such party at the address in effect for notices
to it under this Note and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by applicable law. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Note or the
transactions contemplated hereby. If either party shall commence an action or
proceeding to enforce any provisions of this Note, then the prevailing party in
such action or proceeding shall be reimbursed by the other party for its
attorneys’ fees and other costs and expenses incurred in the investigation,
preparation and prosecution of such action or proceeding.

 

e) Waiver. No provision of this Note may be amended or waived without the
written consent of the Company and the holders of a majority of the outstanding
principal amount of the 8% Convertible Notes and the Company; provided, however,
that notwithstanding the foregoing, no amendment or waiver of any provision of
this Note that would change the interest rate of this Note or extend the
Maturity Date of this Note may be made without the prior written consent of the
Holder of this Note. Any waiver by the Company or a holder of a breach of any
provision of this Note shall not operate as or be construed to be a waiver of
any other breach of such provision or of any breach of any other provision of
this Note. The failure of the Company or the Holder to insist upon strict
adherence to any term of this Note on one or more occasions shall not be
considered a waiver or deprive that party of the right thereafter to insist upon
strict adherence to that term or any other term of this Note. Any waiver by the
Company or the Holder must be in writing.

 

f) Severability. If any provision of this Note is invalid, illegal or
unenforceable, the balance of this Note shall remain in effect, and if any
provision is inapplicable to any Person or circumstance, it shall nevertheless
remain applicable to all other Persons and circumstances. If it shall be found
that any interest or other amount deemed interest due hereunder violates the
applicable law governing usury, the applicable rate of interest due hereunder
shall automatically be lowered to equal the maximum rate of interest permitted
under applicable law. The Company covenants (to the extent that it may lawfully
do so) that it shall not at any time insist upon, plead, or in any manner
whatsoever claim or take the benefit or advantage of, any stay, extension or
usury law or other law which would prohibit or forgive the Company from paying
all or any portion of the principal of or interest on this Note as contemplated
herein, wherever enacted, now or at any time hereafter in force, or which may
affect the covenants or the performance of this indenture, and the Company (to
the extent it may lawfully do so) hereby expressly waives all benefits or
advantage of any such law, and covenants that it will not, by resort to any such
law, hinder, delay or impeded the execution of any power herein granted to the
Holder, but will suffer and permit the execution of every such as though no such
law has been enacted.

 

g) Next Business Day. Whenever any payment or other obligation hereunder shall
be due on a day other than a Business Day, such payment shall be made on the
next succeeding Business Day.

 

h) Headings The headings contained herein are for convenience only, do not
constitute a part of this Note and shall not be deemed to limit or affect any of
the provisions hereof.

 

 15

  



 

*********************

 

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed by a
duly authorized officer as of the date first above indicated.

 

GEE GROUP, INC.

 

________________________

By: Derek Dewan

 

Title: Chief Executive Officer

 

 16

  



 

ANNEX A

 

NOTICE OF CONVERSION

 

The undersigned hereby elects to convert principal under the 8% Convertible
Subordinated Note of GEE Group, Inc., an Illinois corporation (the “Company”),
due on October 3, 2021, into shares of Series C 8% Cumulative Convertible
Preferred Stock, without par value per share (the “Series C Preferred Stock”),
of the Company according to the conditions hereof, as of the date written below.
If shares are to be issued in the name of a person other than the undersigned,
the undersigned will pay all transfer taxes payable with respect thereto and is
delivering herewith such certificates and opinions as reasonably requested by
the Company in accordance therewith. No fee will be charged to the holder for
any conversion, except for such transfer taxes, if any.

 

The undersigned agrees to comply with the prospectus delivery requirements under
the applicable securities laws in connection with any transfer of the aforesaid
shares of Series C Preferred Stock.

 

Conversion calculations:

 

Date to Effect Conversion:

 

Principal Amount of Note to be Converted:

 

Number of shares of Series C Preferred Stock to be issued:

 

Signature:

 

_____________________________

Name:

 

Address:

 



 17



 